Citation Nr: 0726738	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-17 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 until June 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2003 rating decision of 
the Milwaukee, Wisconsin Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
PTSD, rated at 10 percent, effective January 10, 2003.  An 
April 2005 rating decision increased the rating to 50 
percent, effective January 10, 2003.  The veteran has not 
expressed disagreement with the effective date assigned.  As 
he has indicated that he is not satisfied with the 50 percent 
rating, and the rating is less than the maximum under the 
applicable criteria, the claim remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

Throughout the appeal period, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity, to include 
symptoms of depression, nightmares, hyperstartle response, 
hypervigilence, intrusive thoughts, impaired impulse control, 
some suicidal ideation, and difficulty establishing and 
maintaining effective work and social relationships, with a 
Global Assessment of Functioning (GAF) score indicating 
moderate symptoms upon VA examination.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his PTSD.  In this regard, because the November 2003 
rating decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the November 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the PTSD at issue 
(38 C.F.R. § 4.130, DC 9411), and included a description of 
the rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
initial evaluation that the RO had assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The RO arranged for VA 
examinations in August 2003, in September 2004, and in 
October 2006.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 81 
to 90 reflects absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members). A GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The veteran's PTSD is currently rated 50 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that 
Diagnostic Code, a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To warrant the next-higher 70 percent rating under Diagnostic 
Code 9411, the evidence must show occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

The veteran's medical records reflect nonservice-connected 
Axis I diagnoses of depression, not otherwise specified and 
alcohol dependence, in remission.  However, most of the 
medical records have not specifically indicated what symptoms 
are attributable only to these nonservice-connected 
disabilities.  Thus, the Board will, for the limited purpose 
of this decision, attribute all psychiatric signs and 
symptoms to his service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (finding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. §  
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition). 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
throughout the rating period on appeal the veteran has not 
manifested symptoms of PTSD that more nearly approximate the 
criteria for a higher 70 percent rating, as will be discussed 
below.  In this regard, August 2003, September 2004, and 
August 2005 VA examination reports, letters from a VA staff 
psychiatrist, and VA mental health treatment records indicate 
that his psychiatric disorder is characterized by nightmares, 
intrusive thoughts, sleep disturbance, irritability, poor 
concentration, exaggerated startle response, hypervigilance, 
and avoidance or difficulties in social situations or 
parties.  The evidence does not show occupational impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The record does not 
contain any evidence of obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting ability to function independently, appropriately, 
and effectively, spatial disorientation, neglect of personal 
appearance and hygiene, or an inability to establish and 
maintain effective relationships.  

The veteran has not reported and the evidence does not show 
any obsessional rituals that interfere with routine 
activities.  Indeed, he denied such at the 2006 VA 
examination.  Regarding his speech and spatial orientation, 
upon VA examinations in 2004 and 2006, his speech was noted 
to be at regular rate and rhythm and volume and with rate and 
flow within normal limits.  A January 2003 geropsycholgoical 
examination reported regular speech.  December 2005 
psychiatry urgent care records report the veteran's speech 
was regular as well.  Treatment records and examination 
reports of record note the veteran has been oriented to 
person, place, and time.  Further, VA examinations reports in 
2003 and 2004 noted the veteran to exhibit cooperative 
behavior and good eye contact.  

The evidence also does not show that the veteran neglects his 
personal appearance or hygiene.  During VA examinations and 
VA mental health treatment, throughout the rating period on 
appeal, the veteran has been described as casually dressed 
and appropriately groomed.  The 2006 VA examination 
specifically noted the veteran had a good ability to maintain 
minimum personal hygiene and basic activities of daily 
living.

The evidence does show the veteran has been depressed 
throughout the appeal period; however, it does not show that 
this depression has affected his ability to function 
independently, appropriately, and effectively.  There is also 
no evidence the veteran experiences near-continuous panic.  A 
June 2005 mental health note found the veteran to have 
chronic depressive features of feeling some degree of 
depression.  It was noted that his mood was reactive 
depending on spousal factors.  In a November 2005 mental 
health treatment record it was noted that the veteran's 
overall mood was "down" over the past two months.  It was 
also noted he struggled with his energy and concentration.  
The veteran noted that he was committed to helping his sons 
get through college.  A January 2006 mental health treatment 
record noted that his mood remained "down."  As was alluded 
to above, the 2006 VA examiner diagnosed the veteran with 
depression, not otherwise specified.  The examiner opined 
that the depression is less likely than not due to his 
service-connected PTSD and more likely than not due to recent 
stressors, such as losing his job at the Post Office.  While 
the evidence shows the veteran's depression may be 
increasing, it does not show that it affects his ability to 
function independently, appropriately, and effectively, as 
evidenced by the fact that he is still able to perform his 
job as a self-employed painter/handyperson.  It was noted the 
veteran's limited work schedule (approximately 2 hours per 
week) was mostly related to his medical and physical 
problems, and not to his mental health problems.  The Board 
finds the veteran's symptoms of depression are more 
characteristic of those contemplated by the criteria for the 
currently assigned 50 percent rating, in that they show a 
flattened affect and disturbances of motivation and mood. 

Regarding the veteran's ability to adapt to stressful 
circumstances, a VA staff psychiatrist, in November 2005 
letter, noted that the veteran's ability to respond to 
stressful situations is decreased and he can feel overwhelmed 
when presented with stressors.  A June 2005 mental health 
note, from the same VA psychiatrist, found the veteran's 
chronic PTSD symptoms increased in a setting with situational 
stress.  It was noted that the veteran benefited by attending 
a veteran center group. 

The veteran has difficulty establishing and maintaining 
effective work and social relationships, but remains able to 
maintain and establish these relationships.  While the 
veteran and his wife have endured marital problems, they 
remain together.  In January 2006, the veteran thought that 
counseling would be beneficial to his marriage.  In the 
October 2006 VA examination report, it was noted the veteran 
is now estranged from his two adult children.  He reported 
initially getting along with a coworker in his self-
employment business, but he noted their relationship 
eventually deteriorated.  The veteran stated that he prefers 
to work alone.  The veteran also noted that his main social 
outing is going to local coffee shops in the morning to read 
the paper and hang out with some individuals.  It was noted 
that he spends his time going to restaurants, reading the 
paper, watching movies, boating, and driving.  See also 
August 2003 VA examination report (noting the veteran plays 
golf about 2 times per week with friends).  While these 
symptoms reflect some difficulty establishing and maintaining 
effective relationships, the fact that he maintains social 
interaction with others at the coffee shop and has been 
active working on his relationship with his wife shows that 
he does not have an inability to establish and maintain 
effective relationships.

The veteran has reported impaired impulse control with 
unprovoked irritability and violence.  He reported on October 
2006 VA examination that he has episodes of impaired impulse 
control.  As an example, he stated that he will throw things 
when he is angered.   

The veteran has also indicated that he had suicidal ideations 
in the past.  In September 2004, he described chronic passive 
suicidal ideation, but stated that would never harm himself 
because of his love for his 2 children.  In December 2005, 
the veteran reported that he sometimes wished he were dead, 
but that he would never commit suicide because he came from a 
good family and he has a good family.  He stated that he 
would never have the "guts" to do something like that.  
Upon VA examination in 2006, the veteran also reported some 
suicidal ideation.  However, he denied more significant 
ideations, plans, or intent as well as any homicidal 
thoughts.  

While the above noted evidence has shown the veteran has had 
suicidal ideations and impaired impulse control with periods 
of irritability, the manifestations of these symptoms have 
not caused him substantial impairment in work, family 
relations, judgment, thinking, or mood that would warrant a 
higher 70 percent rating at any time during the appeal 
period.  The Board acknowledges that the veteran's PTSD 
symptoms can cause him occupational difficulty, such as 
getting along with people because of his irritability.  The 
report of the 2006 VA examination noted that the veteran 
clearly indicated to the examiner that he had to cut back on 
his work primarily due to medical and physical problems, not 
mental health problems.  Based on all of the foregoing, the 
Board finds that the veteran's overall disability picture 
most nearly approximates the criteria for the veteran's 
current 50 percent rating.  

In determining that the veteran's PTSD is appropriately 
reflected by the current 50 percent evaluation, the Board 
further relies on the GAF scores of 85, 70, and 51 provided 
upon VA examinations in August 2003, September 2004, and 
October 2006, respectively.  The 2006 VA examiner commented 
that the GAF score of 51 indicated moderate PTSD symptoms to 
include social alienation and occasional suicidal thoughts.

In conclusion, the Board concludes that the veteran's 
disability picture is not most nearly approximated by the 
next-higher 70 percent evaluation.  The Board also notes that 
there is no indication that the manifestations of the 
veteran's service-connected disability warranted a rating 
greater than 50 percent at any time since the veteran filed 
his claim.  Accordingly, a "staged rating" is not 
warranted.  Fenderson, 12 Vet. App. at 126.  Consequently, 
the Board finds that the currently assigned 50 percent 
evaluation throughout the rating period on appeal 
appropriately reflects the clinically established impairment 
experienced by the veteran.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


